Per Curiam.

The issue we face in the appeal sub judice is whether the city is subject to dismissal as a party on the basis of sovereign immunity. We hold that the city was erroneously dismissed as a party.
This court abolished the doctrine of sovereign immunity for municipal corporations in Haverlack v. Portage Homes, supra. As we stated in Haverlack, supra, at 30:
“A municipal corporation, unless immune by statute, is liable for its negligence in the performance or nonperformance of its acts.”
We subsequently extended and refined the abolition of sovereign immunity for municipal corporations in Enghauser Mfg. Co. v. Eriksson Engineering Ltd. (1983), 6 Ohio St. 3d 31, where we held at paragraph two of the syllabus:
“* * * [N]o tort action will lie against a municipal corporation for those acts or omissions involving the exercise of a legislative or judicial function or the exercise of an executive or planning function involving the making of a basic policy decision which is characterized by the exercise of a high degree of official judgment or discretion. However, once the decision has been made to engage in a certain activity or function, municipalities will be held liable, the same as private corporations and persons, for the negligence of their employees and agents in the performance of the activities.” See, also, Carbone v. Overfield (1983), 6 Ohio St. 3d 212; Mathis v. Cleveland Public Library (1984), 9 Ohio St. 3d 199; Zents v. Bd. of Commrs. (1984), 9 Ohio St. 3d 204; and Reynolds v. State (1984), 14 Ohio St. 3d 68.
As recently as this court’s unanimous decision in Wilson v. Neu (1984), 12 Ohio St. 3d 102, the principles of Enghauser, supra, were viewed as controlling a claim against a municipal corporation. It is therefore obvious that, at this stage, the city may not escape liability for the wrongdoing or tortious activity of its agents or employees on the basis of sovereign immunity absent a specific grant of statutory immunity. See, e.g., Adams v. Peoples (1985), 18 Ohio St. 3d 140.
*146The city argues, however, that its dismissal was proper since the alleged injuries to appellant herein did not result from the execution of a particular governmental policy. This argument is unpersuasive in view of Enghauser. Having made the decision to engage in an activity — maintain a police force — the city must face liability as would a private corporation or entity. Enghauser, supra, at paragraph two of the syllabus. That being the case, as long as appellant is able to establish the tortious activity of the police officer, the city is potentially liable for the wrongdoing of its agents or employees in the performance of their duties.
Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings.

Judgment reversed.

Celebrezze, C.J., Sweeney, C. Brown and Douglas, JJ., concur.
Locher, Holmes and Wright, JJ., dissent.